DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with, and subsequent email (attached) from, Applicant’s representative James Bergstrom on 21 October 2021.

BEGINNING OF EXAMINER’S AMENDMENT

In the Specification:  Please amend paragraph 1 as follows:

[0001] This application is a continuation of U.S. Patent Application No. 16/597,550, filed October 9, 2019, entitled “DUAL-PURPOSE USER-INTERFACE CONTROL FOR DATA SUBMISSION AND CAPTURING FEEDBACK EXPRESSIONS”, now U.S. Patent 10,921,951, issued February 16, 2021, and which is hereby incorporated by reference in its entirety.

In the Claims:  Please amend claims 19 & 20 as follows:


one or more processors; and
one or more memory devices comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
providing a user interface comprising a view of a  button, wherein the view of the button comprises a plurality of regions, and the plurality of regions are associated with icons representing feedback expressions;
causing the icons representing the feedback expressions to be displayed through animations as an input indicator hovers over corresponding regions in the plurality of regions;
receiving an input through the  button, wherein the input is received at a location on the  button;

in response to receiving the input through the  button, determining a feedback expression in the feedback expressions that is based on the location on the  button at which the input was received; and
causing the feedback expression to be stored.  
20.	(Currently Amended)  A method for determining a feedback expression through a user interface control, the method comprising:
providing a user interface comprising a view of a  button, wherein the view of the button comprises a plurality of regions, and the plurality of regions are associated with icons representing feedback expressions;
causing the icons representing the feedback expressions to be displayed through animations as an input indicator hovers over corresponding regions in the plurality of regions;
receiving an input through the  button, wherein the input is received at a location on the  button;

 button, determining a feedback expression in the feedback expressions that is based on the location on the  button at which the input was received; and
causing the feedback expression to be stored.  

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the prior art is silent regarding a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, causes the one or more processors to perform operations comprising: providing a user interface comprising a view of a button, wherein the view of the button comprises a plurality of regions, and the plurality of regions are associated with icons representing feedback expressions; causing the icons representing the feedback expressions to be displayed through animations as an input indicator hovers over corresponding regions in the plurality of regions; receiving an input through the button, wherein the input is received at a location on the button; in response to receiving the input through the button, determining a feedback expression in the feedback expressions that is based on the location on the button at which the input was received; and causing the feedback expression to be stored.  The closest prior art is Farronato et al. (US PGPUB 2017/0169486 A1, “Farronato” hereinafter who discloses Method and Apparatus for Collecting Feedback and/or Rating Information.  N.B. Farronato was cited in parent application 16/597,550.
Farronato discloses (at least at figure 12) a GUI comprising a button that allows a user to complete a transaction while simultaneously providing feedback.  Farronato is silent regarding at least causing icons representing feedback expressions to be displayed through animations - moving images - claims 19 and 20 are similarly situated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LAURENCE J LEE/Primary Examiner, Art Unit 2624